MidAmerican Energy Holdings Company 2010 Fixed-Income Investor Conference Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements can typically be identified by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “intend,” “potential,” “plan,” “forecast” and similar terms. These statements are based upon MidAmerican Energy Holdings Company’s (“MEHC”) and its subsidiaries’ (collectively, the “Company”) current intentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside the Company’s control and could cause actual results to differ materially from those expressed or implied by the Company’s forward- looking statements. These factors include, among others: –general economic, political and business conditions in the jurisdictions in which the Company’s facilities operate; –changes in federal, state and local governmental, legislative or regulatory requirements, including those pertaining to income taxes, affecting the Company or the electric or gas utility, pipeline or power generation industries; –changes in, and compliance with, environmental laws, regulations, decisions and policies that could, among other items, increase operating and capital costs, reduce plant output or delay plant construction; –the outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental and legal bodies; –changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth and usage or supply of electricity and gas or the Company’s ability to obtain long-term contracts with customers and suppliers; –a high degree of variance between actual and forecasted load and prices that could impact the hedging strategy and costs to balance electricity and load supply; –changes in prices, availability and demand for both purchases and sales of wholesale electricity, coal, natural gas, other fuel sources and fuel transportation that could have a significant impact on generation capacity and energy costs; –the financial condition and creditworthiness of the Company’s significant customers and suppliers; –changes in business strategy or development plans; –availability, terms and deployment of capital, including reductions in demand for investment-grade commercial paper, debt securities and other sources of debt financing and volatility in the London Interbank Offered Rate, the base interest rate for MEHC’s and its subsidiaries’ credit facilities; Forward-Looking Statements –changes in MEHC’s and its subsidiaries’ credit ratings; –performance of the Company’s generating facilities, including unscheduled outages or repairs; –risks relating to nuclear generation; –the impact of derivative contracts used to mitigate or manage volume, price and interest rate risk, including increased collateral requirements, and changes in the commodity prices, interest rates and other conditions that affect the fair value of derivative contracts; –increases in employee healthcare costs and the potential impact of federal healthcare reform legislation; –the impact of investment performance and changes in interest rates, legislation, healthcare cost trends, mortality and morbidity on pension and other postretirement benefits expense and funding requirements; –changes in the residential real estate brokerage and mortgage industries that could affect brokerage transaction levels; –unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capital projects and other factors that could affect future generating facilities and infrastructure additions; –the impact of new accounting pronouncements or changes in current accounting estimates and assumptions on consolidated financial results; –the Company’s ability to successfully integrate future acquired operations into its business; –other risks or unforeseen events, including litigation, wars, the effects of terrorism, embargoes and other catastrophic events; and –other business or investment considerations that may be disclosed from time to time in MEHC’s filings with the United StatesSecurities and Exchange Commission (“SEC”) or in other publicly disseminated written documents. Further details of the potential risks and uncertainties affecting the Company are described in MEHC’s filings with the SEC, including Item1A and other discussions contained in Form10-K. The Company undertakes no obligation to publicly update or revise any forward- looking statements, whether as a result of new information, future events or otherwise. The foregoing review of factors should not be construed as exclusive. Patrick J. Goodman 2010 Fixed-Income Investor Conference Senior Vice President and Chief Financial Officer MidAmerican Energy Holdings Company MidAmerican Energy Holdings Company Energy Assets REVENUES$11.2 billion ASSETS$45 billion CUSTOMERS Electric: 6.2 million Natural Gas: 0.7 million EMPLOYEES16,300 NATURAL GAS TRANSMISSION PIPELINE DESIGN CAPACITY More than 7.0 billion cubic feet per day GENERATION CAPACITY 18,092 megawatts(1) NONCARBON GENERATION More than 4,200 megawatts(1) 23% of total generation capacity (1) Net MW owned in operation and under construction as of December 31, 2009 United Kingdom Philippines •Berkshire Hathaway ownership allows focus to be on managing medium- to long-term risks, which promotes long-term sustainability –Bondholder friendly •No dividend requirement –Cash flow is retained in the business and used to help fund growth and improve credit metrics •Access to capital from Berkshire Hathaway allows MEHC to take advantage of market opportunities •Berkshire Hathaway is a long-term holder of assets, and its never-sell philosophy promotes stability and helps make MEHC the buyer of choice Berkshire Hathaway Ownership Benefits Berkshire Hathaway Equity Commitment •Equity commitment from AA+ rated parent –The $3.5 billion commitment has been amended such that the maturity date has been extended for three years to February 28, 2014, and on March 1, 2011, the commitment will be changed to $2.0 billion •The $2.0 billion level reflects lower debt maturities at MEHC and a reduced need for equity contributions into our regulated subsidiaries –Access to capital even in times of utility sector and general market stress No other utility has this quality of explicit financial support –Commitment can only be drawn for two purposes: •Paying MEHC parent debt when due •Funding the general corporate purposes and capital requirements of MEHC’s regulated subsidiaries –Agreement requires funding within 180 days of request –Future mergers and acquisitions funded separate from this agreement •Diversification of revenue sources reduces regulatory concentrations •In 2009, 95% of EBITDA came from investment grade subsidiaries Consolidated EBITDA(2):$3.7 Billion MEHC 2009 (1) Excludes HomeServices, which has operations in 20 states and adds further diversification, and equity income from CalEnergy (2) EBITDA represents operating income plus depreciation and amortization; percentages based on $3.9 billion of EBITDA which excludes Corporate/other of $(190) million MEHC 2009 Energy Revenue(1):$10.2 Billion Revenue and EBITDA Diversification MEHC Financial Summary Net Income Attributable to MEHC MEHC Shareholders’ Equity Property, Plant and Equipment (Net) Cash Flows from Operations (1) $1,850m net income includes $646m of after-tax gains related to the termination fee and profit from the investment in Constellation Energy (2) $1,210m net income excludes a $75m after-tax charge for stock-based compensation and $22m of after-tax income from the sale of Constellation Energy shares (3) $2,587m and $3,572m cash flows from operations include $175m and $128m for 2008 and 2009, respectively, related to the termination fee and profit from the investment in Constellation Energy Segment Information Segment Information (1) PacifiCorp includes the acquisition of Chehalis in 2008 Credit Metrics and Ratings (1) Interest excludes interest on MEHC subordinated debt (2) Debt excludes MEHC subordinated debt (3) MEHC subordinated debt excluded from Debt but included in Capital (4) Ratings for PacifiCorp and Kern River are senior secured rating •MidAmerican Energy Holdings Company Key Ratios •Ratings Projected Capital Expenditures and Cash Flows Projected Capital Expenditures and Debt Maturities Projected Capital Expenditures Long-Term Debt Maturities(1) (1) Excludes subordinated debt, capital leases and nonregulated project debt (2) Debt maturities at CE Electric UK exclude maturities at CE UK Gas ($ millions) Current Credit Facilities (3) Credit facilities at MEHC, PacifiCorp and MidAmerican Energy Company expire on July 6, 2013 (2) Credit facility at CE Electric UK expires March 2013; assumes 1.60 $/£ exchange rate $2,990 Total $2,792 Total $1,879 Total $1,879 Total (1) Credit facility at HomeServices expires on December 31, 2010 Financing Plan 2010-2011 •PacifiCorp anticipates a 2011 debt issuance to, in part, refinance its $500 million November 2011 maturity •Northern Natural Gas anticipates a 2011 debt issuance to, in part, refinance its $250 million June 2011 maturity •MidAmerican Energy Company will issue if additional wind generation capital expenditures are economic •Yorkshire Electricity and Northern Electric plan debt issuances in 2010 and 2011 to support distribution business growth •Kern River 2010 and Apex expansions •Geothermal plants in Imperial Valley, California, for potential 150 MW expansion •Electric Transmission Texas, LLC issued $225 million in early 2010 with additional issuances likely later in 2010 and 2011 Questions 2010 Fixed-Income Investor Conference Richard Walje President– Rocky Mountain Power Overview (1) Net MW owned in operation and under construction as of December 31, 2009 •Headquartered in Portland, Oregon •6,447 employees •1.7 million electricity customers •10,594 net MW generation capacity(1) •Generating capacity by fuel type(1) –Coal 58% –Natural gas21% –Hydro11% –Wind, geothermal & other 10% (a) Access to other entities’ transmission lines through wheeling arrangements Business Update •Rocky Mountain Power’s commitment to employee safety was recognized both at the state and national level. Currently ranked in the top 6% ofthe industry (EEI survey). •Rate case settlements with fair revenue results in Utah, Wyoming and Idaho. •Retail load in 2009 was 34,256 GWh, a 3.2% decrease from 2008, primarily a recession impact on industrial customers.
